 

EXHIBIT 10.25

ZIX CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
Qualified Performance Based Award

This Restricted Stock Unit Agreement (this “Agreement”) is effective as of the
Grant Date set forth in the Grant Details section below (“Grant Details”) with
respect to the Restricted Stock Units described in the Grant Details which are
granted by Zix Corporation, a Texas corporation (the “Company”), to the person
(“Grantee”) named in the Grant Details. The Company wishes to recognize
Grantee’s contributions to the Company, and to encourage Grantee's sense of
proprietorship in the Company, by providing Grantee with Restricted Stock Units
as described below.

1)

Grant Details

Pursuant to and subject to the Zix Corporation Amended and Restated 2012
Incentive Plan (the “Plan”) and this Agreement , the Company hereby grants to
Grantee, effective on the grant date indicated below (the “Grant Date”), the
number of restricted stock units (“Units”) convertible into the same number of
shares (“Shares”) of the Company’s common stock, par value $0.01 (“Stock”)
indicated below:

 

Grantee

 

Number of Units

 

Grant Date

 

Vesting Schedule

The Units are divided into three equal tranches, with one tranche allocated to
each annual performance period (2015, 2016 and 2017). The units will vest pro
rata over three years on the Grant Date anniversary, subject to the Company’s
achievement of, for the tranche of Units allocated to an annual performance
period, the performance based vesting condition for that performance period.

Performance‑based Vesting Conditions

The vesting of the Units in each tranche is conditioned on the written
certification of the Compensation Committee of the Board (“Committee”) of the
Performance Goal (defined below) that was achieved for the annual performance
period relevant for that tranche of Units. Depending on the Performance Goal
level that is achieved for the relevant performance period, either zero Units
will vest from the tranche allocated to that performance period or between 50%
and 100% of the Units will vest from the tranche allocated to that performance
period. The Performance Goal achievement level and the number of Units that vest
will be calculated separately for each annual performance period.

 

--------------------------------------------------------------------------------

 

Performance Goal

The performance goal for each annual performance period is the dollar amount of
new first year orders established in the Company’s budget

for that year as approved by its Board or such other performance metric as
determined by the Board each year in determining the applicable performance
metric (the “Performance Goal”).

Vesting Levels

The achievement or exceeding of the Performance Goal for a performance period
will result in the vesting of 100% of the tranche of Units allocated to that
performance period.

The achievement of 90% of the Performance Goal for a performance period (the
“Minimum Performance Goal”) will result in the vesting of 50% of the tranche of
Units allocated to that performance period.

Any level of achievement between 90% and 100% of the Performance Goal for a
performance period will result in the vesting of a portion of the tranche of
Units allocated to that performance period determined by interpolation on a
straight-line basis. For example, if the Company were to achieve 95% of the
Performance Goal for a performance period, then 75% of the Units allocated to
that performance period would vest.

Performance‑Based Forfeitures

The tranche of Units allocated to each annual performance period will
automatically terminate and be forfeited if the Company’s Performance Goal in
that performance period, as determined by the Committee, is less than the
Minimum Performance Goal for that performance period.

2)

Terms

The number of Units indicated in the Grant Details represents the right to
receive an equal number of Shares of Stock on the terms set forth in this
Agreement. By accepting the Units, Grantee is deemed to agree to the terms of
the Plan and this Agreement.

3)

Terms of Plan Govern

The terms contained in the Plan are incorporated into and made a part of this
Agreement. This Agreement is governed by the terms of the Plan and it is subject
to and will be construed in accordance with the Plan. The terms of the Plan
govern and control any conflict between the terms of the Plan and this
Agreement. All capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan. This grant of Units and this Agreement are subject
to the terms and conditions of the Company’s Incentive Compensation Recoupment
Policy adopted by the Board, as amended from time to time, and any other
compensation recoupment policy adopted from time to time by the Board or any
committee of the Board.

 

--------------------------------------------------------------------------------

 

4)

Condition for Grant

As a condition of accepting this grant of Units and this Agreement, Grantee must
have a brokerage account with the Company’s authorized administrative stock
brokerage, which is currently Merrill Lynch (“Broker”).

5)

Vesting of Units

The Company will credit the Units to a bookkeeping account on behalf of
Grantee.  Except as otherwise provided in Grantee’s Employment Termination
Benefits Agreement or any other employment, severance or similar agreement
between the Company and Grantee, if any, the Units will vest and become
non-forfeitable on the earliest to occur of the following:

 

a)

as to particular Units, on the vesting dates and subject to the vesting
conditions described in the Grant Details (each, a “Vesting Date”), if and only
if Grantee is on each applicable Vesting Date either a full time employee or
full time individual contractor of the Company or a Subsidiary;

 

b)

as to all of the Units, upon Grantee’s death or termination of Continuous
Service by reason of his or her Disability; or

 

c)

as to all of the Units, as provided in Section 14.6 of the Plan in connection
with a Change in Control.

Any time there is an interruption of Grantee’s Continuous Service for any reason
other than those contemplated above, Grantee will immediately and automatically
forfeit all right, title and interest in and to unvested Units, the Units
automatically will be cancelled, and Grantee will not be entitled to any
consideration for the cancelled Units.

6)

Conversion to Stock

On the applicable Vesting Date, unless the Units have been previously forfeited
as provided in section 1) or section 5) above, the Company will convert
applicable Units into Shares, and Stock evidencing the conversion of those Units
into Shares will be issued by the Company and registered on the books of the
Company in Grantee’s name. No fractional Shares shall be issued and no cash
shall be paid in lieu of fractional Shares. Fractional Shares shall be
eliminated by rounding vested Units up or down to the nearest whole Share.

7)

Restrictions on Transfer

No right or interest of Grantee in the Units can be: (a) pledged, encumbered, or
hypothecated to or in favor of any party other than the Company or its
Subsidiary, or (b) subject to any lien, obligation, or liability of Grantee to
any other party other than the Company or its Subsidiary. The Units are not
assignable or transferable by Grantee other than: (a) upon Grantee’s death, to a
beneficiary under a testamentary trust or will, or by the laws of descent and
distribution, and (b) pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if it were deemed to apply to the Units.

 

--------------------------------------------------------------------------------

 

8)

Delivery and Form of Shares

After any applicable Vesting Date, the Company shall deliver the Shares to
Grantee or, upon Grantee’s request, to Grantee’s designee. The Company may
choose to deliver the Shares in either certificated or uncertificated form. The
Company is entitled to delay delivery of the Shares for a reasonable period in
order to comply with registration requirements under the 1933 Act, listing
requirements under the rules of any stock exchange, and requirements under any
other law or regulation applicable to the issuance or transfer of the Shares.

9)

Voting Rights

Grantee will not have voting or any other rights as a shareholder of the Company
with respect to Units. Upon conversion of Units into Shares of Stock, Grantee
will obtain full voting rights as a shareholder of the Company with respect to
those Shares.

10)

Dividends

If one or more dividends is paid with respect to Stock before the Vesting Date
of Units, the Grantee will receive additional Units equal to (a) the dollar
amount or fair market value of the dividend per Share of Stock multiplied by the
number of Units, divided by (b) the Fair Market Value of the Stock on the
dividend payment date. The additional Units will be subject to the same vesting
schedule, forfeiture and other terms that apply to the original Units.

11)

Successors

This Agreement is binding upon any successor of the Company.

12)

Notice

Notices under this Agreement must be in writing, delivered personally or sent by
registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Zix Corporation, 2711 North Haskell
Avenue, Suite 2200, LB 36, Dallas, Texas 75204-2960, Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

13)

Grant Conditioned on Employee Obligations

This grant of Units and Grantee’s rights under this Agreement are subject to and
conditioned upon Grantee’s full compliance with Grantee’s Confidentiality and
Invention Agreement with the Company or its Subsidiary, or any similar agreement
with the Company or its Subsidiary. If in any dispute between Grantee and the
Company or its Subsidiary a court or arbitrator determines that Grantee did not
comply in any respect with that agreement, the Company will be entitled to
receive from Grantee all Shares received upon a Vesting Date, or if Grantee has
sold, transferred or otherwise disposed of any such Shares, the Fair Market
Value of the Shares

 

--------------------------------------------------------------------------------

 

on the date of sale, transfer or other disposition. This provision will survive
any termination or expiration of this Agreement.

14)

Tax Withholding

The Company or any employer Subsidiary has the authority and the right to deduct
or withhold, or require Grantee to remit to the employer, an amount sufficient
to satisfy taxes required by law to be withheld by the Company or any employer
Subsidiary with respect to any taxable event arising as a result of the vesting
or settlement of the Units. Subject to any contractual or legal limitations or
restrictions imposed on the Company or any employer Subsidiary (including under
any credit or similar agreement), the withholding requirement may be satisfied,
in whole or in part, by withholding from the settlement of the Units and/or
Shares having a Fair Market Value on the date of withholding equal to 90% of the
amount (and not any greater amount) required to be withheld for tax purposes,
all in accordance with such procedures as the Company establishes.

15)

Continued Employment or Service Not Guaranteed

Nothing in this Agreement, the Plan or any document describing the Plan or this
Agreement, or the grant of any Units, gives Grantee the right to continue
employment or service with the Company or any Subsidiary or affects the right of
the Company or a Subsidiary to terminate the employment or service of Grantee
with or without Cause.

16)

Governing Law

This Agreement is governed by and will be construed, interpreted and enforced in
accordance with the laws of the State of Texas (excluding its conflict of laws
rules).

17)

Injunctive Relief

In addition to all other rights or remedies available at law or in equity, the
Company is entitled to injunctive and other equitable relief to prevent or
enjoin any violation of this Agreement.

18)

Amendment; Termination

The Committee may amend or terminate this Agreement without approval of Grantee;
provided, however, that such amendment, modification or termination cannot,
without Grantee’s consent, reduce or diminish the value of the Units determined
as if they were fully vested on the date of such amendment or termination.

19)

Modifications in Writing

No amendment of this Agreement or waiver of any provision of this Agreement is
binding on the Company unless it is in a writing signed by the Company.

20)

No Deemed Waivers

No failure by the Company to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or any other covenant, duty, agreement or condition. No waiver of any of
provision of this Agreement will be deemed to occur, or to constitute a waiver
of any other provision of this Agreement, or to

 

--------------------------------------------------------------------------------

 

constitute a continuing waiver, unless that waiver is in a writing signed by the
party against whom the waiver is asserted.

21)

Blue-penciling

If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties will be relieved of
all obligations arising under such provision, but only to the extent that it is
illegal, unenforceable or void, it being the intent and agreement of the parties
that this Agreement will be deemed amended by modifying such provision to the
extent necessary to make it legal and enforceable while preserving its intent
or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives.

22)

Further Acts

Grantee will execute all documents, provide all information and take or refrain
from taking all actions as the Company deems necessary or appropriate to achieve
the purposes of this Agreement.

23)

Electronic Signatures

This Agreement may be digitally signed by Grantee. By accepting the Units on the
Broker’s online system, Grantee agrees to the terms of this Agreement together
with the pertinent Plan documents found in the Communications Center on the
Broker’s website. By failing to accept the Units on the Broker’s online system,
Grantee forfeits all rights to the Units. Evidence of Grantee’s acceptance of
the Units will be captured and stored in electronic format in the Broker’s
database, and that electronic acceptance will create and evidence a binding
contract between Grantee and the Company.

ZIX CORPORATION

By:

Its:

 